                 Case 19-12153-KBO             Doc 641-5        Filed 09/09/20         Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:
                                                                 Chapter 7
    BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                                 Case No. 19-12153 (KBO)

                    Debtors.                                     (Jointly Administered)


                                       CERTIFICATE OF SERVICE

                   I, Colin R. Robinson, hereby certify that on the 9th day of September, 2020, I
caused a copy of the following to be served on the attached service list in the manner indicated.


             Chapter 7 Trustee’s Motion for an Order Authorizing Examination and Production
             of Documents from Black Diamond Capital Management Pursuant to Bankruptcy
             Rule 2004 and Local Rule 2004-1


    Dated: September 9, 2020
                                                        /s/ Colin R. Robinson
                                                       Colin R. Robinson (DE Bar No. 5524)




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).
The Debtors’ former location was: 138 Highway 3217, LaPlace, Louisiana 70068.


DOCS_DE:230551.1 57095/001
            Case 19-12153-KBO         Doc 641-5   Filed 09/09/20     Page 2 of 8




Bayou Steel 2002 Service List
Case No. 19-12153 (KBO)                           FIRST CLASS MAIL
Document No. 227704v2                             Office of the United States Trustee
74 – First Class Mail                             Linda J Casey, Esquire
02 - Electronic Mail                              J. Caleb Boggs Federal Building
                                                  844 King Street, Suite 2207
                                                  Lockbox 35
(Counsel to George L. Miller, the Chapter 7       Wilmington, DE 19801
Trustee)
Bradford J. Sandler, Esquire                      FIRST CLASS MAIL
Colin R. Robinson, Esquire                        US Attorney for Delaware
Peter J. Keane, Esquire                           David C Weiss, Esquire
Pachulski Stang Ziehl & Jones LLP                 c/o Ellen Slights
919 N. Market Street, 17th Floor                  Hercules Building, Suite 400
Wilmington, DE 19801                              1313 N. Market Street
                                                  Wilmington, DE 19801
FIRST CLASS MAIL & ELECTRONIC
MAIL                                              FIRST CLASS MAIL
(Counsel to Black Diamond Commercial              Delaware Attorney General
Finance, LLC, the Subordinated Term Loan          Kathy Jennings, Esquire
Agent)                                            820 N French St
Seth A Niederman, Esquire                         Carvel State Office Building
Fox Rothschild LLP                                Wilmington, DE 19801
919 N. Market Street, Suite 300
Wilmington, DE 19899-2323                         FIRST CLASS MAIL
Email: sniederman@foxrothschild.com               Delaware Dept of Justice
                                                  Attn Bankruptcy Dept
FIRST CLASS MAIL & ELECTRONIC                     820 N French Street, 6th Floor
MAIL                                              Wilmington, DE 19801
(Counsel to Black Diamond Commercial
Finance, LLC, the Subordinated Term Loan          FIRST CLASS MAIL
Agent)                                            (Counsel to Bank of America NA as
Daniel J McGuire, Esquire                         Administrative Agent, the Prepetition Agent
Winston & Strawn LLP                              for itself and other prepetition lenders)
35 W Wacker Dr                                    Mark D Collins, Esquire
Chicago, IL 60601-9703                            David T Queroli, Esquire
Email: dmcguire@winsteon.com                      Richards Layton & Finger
                                                  920 N. King Street
FIRST CLASS MAIL                                  One Rodney Square
(Counsel for the Debtor)                          Wilmington, DE 19801
Christopher A. Ward, Esquire
Shanti M. Katona, Esquire
Stephen J. Astringer, Esquire
Polsinelli PC
222 Delaware Avenue, Suite 1101
Wilmington, DE 19801
            Case 19-12153-KBO           Doc 641-5   Filed 09/09/20     Page 3 of 8




FIRST CLASS MAIL                                    FIRST CLASS MAIL
(Counsel to United Steel, Paper and                 (Counsel to TMS International, LLC)
Forestry, Rubber, Manufacturing, Energy,            Rafael X Zahralddin-Aravena, Esquire
Allied Industrial and Service Workers               Eric M Sutty, Esquire
International Union (“United                        Elliott Greenleaf PC
Steelworkers”))                                     1105 N. Market Street, Suite 1700
Susan E Kaufman, Esquire                            Wilmington, DE 19801
Law Office of Susan E Kaufman LLC
919 N. Market Street, Suite 460                     FIRST CLASS MAIL
Wilmington, DE 19801                                (Counsel to RHI US Ltd. and Magnesita
                                                    Refractories Company)
                                                    Matthew G Summers, Esquire
                                                    Chantelle D McClamb, Esquire
FIRST CLASS MAIL                                    Ballard Spahr LLP
(Counsel to Westchester Fire Insurance              919 Market Street, 11th Floor
Company and its affiliated sureties)                Wilmington, DE 19801
Gary D Bressler, Esquire
McElroy Deutsch Mulvaney & Carpenter                FIRST CLASS MAIL
LLP                                                 (Counsel for Louisiana Health Service &
300 Delaware Avenue, Suite 770                      Indemnity Company d/b/a Blue Cross and
Wilmington, DE 19801                                Blue Shield of Louisiana)
                                                    David M. Klauder, Esquire
FIRST CLASS MAIL                                    Bielli & Klauder, LLC
(Counsel to M. Brashem, Inc. and MBI                1204 N. King Street
Rolls, LLC; and Rockwood Water, Sewer               Wilmington, DE 19801
and Gas)
Karen C Bifferato, Esquire                          FIRST CLASS MAIL
Kelly M Conlan, Esquire                             (Counsel to Trinity Industries Leasing Co.)
Christopher Griffiths, Esquire                      Jason D. Angelo, Esquire
Connolly Gallagher LLP                              Reed Smith LLP
1201 N. Market Street, 20th Floor                   1201 N. Market Street, Suite 1500
Wilmington, DE 19801                                Wilmington, DE 19801

FIRST CLASS MAIL                                    FIRST CLASS MAIL
(Counsel to the Official Committee of               Delaware Secretary of State
Unsecured Creditors)                                Franchise Tax
G David Dean, Esquire                               401 Federal Street
Patrick J Reilley, Esquire                          PO Box 898
Cole Schotz PC                                      Dover, DE 19903
500 Delaware Avenue, Suite 1410
Wilmington, DE 19801                                FIRST CLASS MAIL
                                                    Delaware State Treasury
                                                    820 Silver Lake Blvd Suite 100
                                                    Dover, DE 19904




                                               2
            Case 19-12153-KBO        Doc 641-5    Filed 09/09/20    Page 4 of 8




FIRST CLASS MAIL                                  FIRST CLASS MAIL
Internal Revenue Service                          (Committee of Unsecured Creditors; Top 30
Centralized Insolvency Operation                  Creditors)
PO Box 7346                                       Tri Coastal Trading LLC
Philadelphia, PA 19101                            12141 Wickchester Ln.
                                                  Houston, TX 77079
FIRST CLASS MAIL
Internal Revenue Service                          FIRST CLASS MAIL
Attn Susanne Larson                               (Committee of Unsecured Creditors; Top 30
31 Hopkins Plaza, Room 1150                       Creditors)
Baltimore, MD 21201                               Louisiana Scrap Metal Recycling of Baton
                                                  Rouge, Inc.
FIRST CLASS MAIL                                  Attn: Daniel Richard
Securities & Exchange Commission                  2200 Cameron Street
100 F St NE                                       Lafayette, LA 70506
Washington, DC 20549
                                                  FIRST CLASS MAIL
FIRST CLASS MAIL                                  (Committee of Unsecured Creditors; Top 30
Securities & Exchange Commission                  Creditors)
G Jeffrey Boujoukos Regional Director             American State Equipment Co., Inc.
1617 JFK Boulevard Ste 520                        Attn: Timothy Kraut
Philadelphia, PA 19103                            2055 South 108th Street
                                                  PO Box 270287
FIRST CLASS MAIL                                  Milwaukee, WI 53227
Securities & Exchange Commission NY
Office                                            FIRST CLASS MAIL
Marc Berger Regional Director                     (Committee of Unsecured Creditors; United
200 Vesey St Ste 400                              Steel, Paper and Forestry, Rubber,
Brookfield Place                                  Manufacturing, Energy, Allied Industrial
New York, NY 10281-1022                           and Service Workers International Union
                                                  (“United Steelworkers”))
FIRST CLASS MAIL                                  United Steelworkers
(Counsel to Bank of America NA as                 David R Jury
Administrative Agent, the Prepetition Agent       Anthony Resnick
for itself and other prepetition lenders)         60 Boulevard of the Allies, Room 807
William L Wallander, Esquire                      Pittsburgh, PA 15222
Bradley Foxman, Esquire
Matthew J Pyeatt, Esquire                         FIRST CLASS MAIL
Vinson & Elkins                                   (Counsel to JLE Industries, LLC)
2001 Ross Avenue, Suite 3900                      Trent Echard, Esquire
Trammell Crow Center                              Echard Marquette PC
Dallas, TX 75201                                  4773 William Flynn Highway
                                                  Allison Park, PA 15101




                                              3
            Case 19-12153-KBO          Doc 641-5   Filed 09/09/20     Page 5 of 8




FIRST CLASS MAIL                                   FIRST CLASS MAIL
(Counsel to Westchester Fire Insurance             (Committee of Unsecured Creditors)
Company and its affiliated sureties)               Tokia Caribon GE LLC
Michael R Morano, Esquire                          Attn: Jay McCloy
McElroy Deutsch Mulvaney & Carpenter               6210 Ardey Kell Road, Suite 270
LLP                                                Charolette, NC 28277
1300 Mount Kemble Ave.
Morristown, NJ 07960                               FIRST CLASS MAIL
                                                   (Counsel to the Official Committee of
FIRST CLASS MAIL                                   Unsecured Creditors)
(Counsel to D&B Metals Inc.)                       Jason R Adams, Esquire
Michael S. Held, Esquire                           Lauren S Schlussel, Esquire
Jackson Walker LLP                                 Kelley Drye & Warren LLP
2323 Ross Avenue, Suite 600                        101 Park Avenue
Dallas, TX 75201                                   New York, NY 10178

FIRST CLASS MAIL                                   FIRST CLASS MAIL
Pension Benefit Guaranty Corporation               (Counsel to Port of South Louisiana)
C Wayne Owen Jr                                    Alan H. Goodman, Esquire
Simon J Torres                                     Richard G. Passler, Esquire
1200 K Street, N.W.                                Breazeale Sachse & Wilson LLP
Office of the General Counsel                      909 Poydras Street, Suite 1500
Washington, DC 20005-4026                          New Orleans, LA 70112

FIRST CLASS MAIL                                   FIRST CLASS MAIL
(Counsel to United Steel, Paper and                (Counsel to State of Louisiana, Office of the
Forestry, Rubber, Manufacturing, Energy,           Attorney General)
Allied Industrial and Service Workers              State of Louisiana Department of Justice
International Union)                               Office of Attorney General Jeff Landry
Richard M Seltzer, Esquire                         Christopher Lento
Melissa S Woods, Esquire                           PO Box 94005
Cohen, Weiss and Simon LLP                         Baton Rouge, LA 70804-9005
900 Third Avenue, 21st Floor
New York, NY 10036                                 FIRST CLASS MAIL
                                                   (Counsel to Traxys North America LLC)
FIRST CLASS MAIL                                   Rick A. Steinberg, Esquire
(Counsel to Tokai Carbon GE LLC)                   Price Meese Shulman & D'Arminio PC
Amy Pritchard Williams, Esquire                    50 Tice Boulevard, Suite 380
Troutman Sanders LLP                               Woodcliff Lake, NJ 07677
301 S. College Street, Suite 3400
Charlotte, NC 28202                                FIRST CLASS MAIL
                                                   Union Pacific Railroad Company
                                                   Tonya W Conley, Lila L Howe
                                                   1400 Douglass Street, Stop 1580
                                                   Omaha, NE 68179




                                              4
            Case 19-12153-KBO       Doc 641-5   Filed 09/09/20    Page 6 of 8




FIRST CLASS MAIL                                FIRST CLASS MAIL
(Counsel to Hero Lands Company, LLC)            (Top Creditors)
Robert M. Greenbaum, Esquire                    Alter Trading Corporation
Smith Kane Holman LLC                           700 Office Parkway
112 Moores Road, Suite 300                      St. Louis, MO 63141-7124
Malvern, PA 19355
                                                FIRST CLASS MAIL
FIRST CLASS MAIL                                (Top Creditors)
(Counsel to Hero Lands Company, LLC)            Barfield Enterprises, Inc.
Francis J Lobrano, Esquire                      Christine Bossier
Carver Darden                                   PO Box 218
147 Keating Drive                               New Boston, TX 75570
PO Box 208
Belle Chasse, LA 70037                          FIRST CLASS MAIL
                                                (Top Creditors)
FIRST CLASS MAIL                                The David J Joseph Company
(Counsel to Oracle America, Inc.)               PO Box 632960
Shawn M Christianson, Esquire                   Cincinnati, OH 45263-2960
Buchalter PC
55 Second Street, 17th Floor                    FIRST CLASS MAIL
San Francisco, CA 94105-3493                    (Top Creditors)
                                                Kodiak Metals Recycling Inc.
FIRST CLASS MAIL                                James Dickinson
(Counsel for Louisiana Health Service &         1010 Avenue S
Indemnity Company d/b/a Blue Cross and          Dickinson, TX 77586
Blue Shield of Louisiana)
Douglas M. Chapoton, Esquire                    FIRST CLASS MAIL
5525 Reitz Avenue                               (Top Creditors)
Baton Rouge, LA 70809-3802                      Minerais U.S. LLC
                                                Andrew Cooke
FIRST CLASS MAIL                                105 Raider Blvd
TN Dept of Env't and Conservation               Hillsborough, NJ 08844
c/oTN Attorney General's Office
Bankruptcy Division                             FIRST CLASS MAIL
PO Box 20207                                    (Top Creditors)
Nashville, TN 37202-0207                        Proler Southwest Inc.
                                                21 Japhet Street
FIRST CLASS MAIL                                Houston, TX 77020
(Top Creditors)
Tokai Carbon GE LLC                             FIRST CLASS MAIL
Kelly Correll                                   (Top Creditors)
6210 Audry Kell Road Suite 270                  Derichebourg Recycling USA, Inc.
Charlotte, NC 28277                             Danielle Canga
                                                7501 Wallisville Road
                                                Houston, TX 77020-3543




                                           5
            Case 19-12153-KBO      Doc 641-5   Filed 09/09/20   Page 7 of 8




FIRST CLASS MAIL                               FIRST CLASS MAIL
(Top Creditors)                                (Top Creditors)
LA Scrap Metal Recycling of B.R.               Gong Chang %MPSI
Daniel Richard                                 Dave Baldea
2527 S Westport Drive                          PO Box 4030
Port Allen, LA 70767                           Carmel, IN 46082

FIRST CLASS MAIL                               FIRST CLASS MAIL
(Top Creditors)                                (Top Creditors)
Strickland Trading Inc.                        Pull A Part
B. Wallace                                     Rebecca Kim
101 Carnoustie                                 4473 Tilly Mill Road
Shoal Creek, AL 35242                          Atlanta, GA 30360

FIRST CLASS MAIL                               FIRST CLASS MAIL
(Top Creditors)                                (Top Creditors)
Protrade Steel Company, Ltd                    Lhoist North America
5700 Darrow Road                               John Beatty
Suite 114                                      3700 Hulen Street
Hudson, OH 44236                               Fort Worth, TX 76107

FIRST CLASS MAIL                               FIRST CLASS MAIL
(Top Creditors)                                (Top Creditors)
Pacific Foundry Company                        Diamond E Trucking
136 Durham Avenue                              C Mitchell
New Jersey, NJ 08840                           214 Veterans Blvd
                                               PO Box 1056
FIRST CLASS MAIL                               Denham Springs, LA 70726
(Top Creditors)
River Parish Contractors Inc.                  FIRST CLASS MAIL
Shawn Becnel                                   (Top Creditors)
4007 West Airline Hwy                          Kone Cranes
PO Box 2650                                    Keith Miner
Reserve, LA 70084-0545                         3115 Laplace Lane
                                               Laplace, LA 70068
FIRST CLASS MAIL
(Top Creditors)                                FIRST CLASS MAIL
La Scrap Processors                            (Top Creditors)
Daniel Richard                                 JLE Industries, LLC
2200 Cameron Street                            Jamie Marchionda
Lafayette, LA 70506                            119 Icmi Road
                                               Suite 210
                                               Dunbar, PA 15431




                                          6
           Case 19-12153-KBO   Doc 641-5   Filed 09/09/20    Page 8 of 8




FIRST CLASS MAIL                           FIRST CLASS MAIL
(Top Creditors)                            (Top Creditors)
Jefferson Iron & Metal                     Rochester Iron And Metal, Inc.
3940 Montclair Road, #300                  Michele Morgan
PO Box 131449                              1552 E. Lucas Street
Birmingham, AL 35213                       Rochester, IN 46975

FIRST CLASS MAIL                           FIRST CLASS MAIL
(Top Creditors)                            (Top Creditors)
American State Equipment                   Hisar Celik C O MPSI Rolls
2055 South 108th Street                    Dave Baldea
Milwaukee, WI 53227                        PO Box 4030
                                           Carmel, IN 46082-4030
FIRST CLASS MAIL
(Top Creditors)
M. Brashem, Inc
14023 Ne 18th Street
Bellevue, WA 98007

FIRST CLASS MAIL
(Top Creditors)
American Roll Group LLC
Kevin McCaffrey
28182 N Hayden Road
Scottsdale, AZ 85266

FIRST CLASS MAIL
(Top Creditors)
Applied Industrial
5516 Powell Street
Harahan, LA 70183-3427

FIRST CLASS MAIL
(Top Creditors)
Scrap Connection
Stacey Griffin
1954 Highway 182
Houma, LA 70364

FIRST CLASS MAIL
(Top Creditors)
Tms International, LLC
12 Monongahela Ave
Glassport, PA 15045




                                      7
